Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 13, 2021                                                                                   Bridget M. McCormack,
                                                                                                                 Chief Justice

  162521                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 162521
                                                                    COA: 352576
                                                                    Saginaw CC: 18-045723-FC
  ARTHUR WILLIAM DITTMAR,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the December 17, 2020
  judgment of the Court of Appeals is considered. We DIRECT the Saginaw County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order. The answer shall be limited to whether the Court of Appeals
  correctly held that the defendant’s convictions for delivery of a controlled substance
  causing death and delivery of less than 50 grams of a controlled substance do not violate
  double jeopardy. See People v Miller, 498 Mich 13, 19 (2015).

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 13, 2021
           t0810
                                                                               Clerk